Citation Nr: 0400984	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for emphysema secondary to 
claimed inservice tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Although the RO sent correspondence in June 2001 and April 
2002 which notified the veteran of the VCAA, a review of the 
claims file reveals that the notification and duty to assist 
provisions of the Act have not been fulfilled.  Specifically, 
the current issue is on appeal from an original claim 
whereas, the VCAA notification letters informed the veteran 
that new and material evidence was required to reopen his 
claim.  Although the veteran previously submitted a claim on 
this issue, he withdrew it before a rating decision was 
issued.  Hence, there is no prior rating decision on this 
issue.

In addition, the RO's letters were very vague in informing 
and identifying for the veteran the type of information or 
evidence (lay and medical) needed to substantiate his claim.  
Equally vague was any notice to the appellant defining what 
evidence the veteran must secure, and what evidence VA will 
secure on his behalf. 

The Board notes that additional development is required 
before VA's duty to assist the veteran is met.  Service 
medical records show that the veteran was seriously injured 
in May 1953 after receiving multiple shell fragment wounds, 
including right chest wounds, while in combat in North Korea.  
The records indicate the he was in severe respiratory 
distress.  Underwater pleural cavity drainage was established 
and numerous thoracenteses were performed for pneumothorax 
and hemothorax.  Multiple intercostal tubes were used to 
evacuate air and fluid.  After chest tubes were removed, his 
lung apparently expanded and he was evaluated to another 
hospital.  He later engaged in breathing exercises due to 
poor breathing and chest expansion.

While the veteran was returned to duty, in-service medical 
history reports dated as early as 1957, note shortness of 
breath and chest pain or pressure.  In December 1969, he was 
diagnosed with pleural inflammatory disease.  Chest x-rays in 
April 1977, noted minimal fibrotic changes.  At his October 
1981 retirement examination the veteran reported shortness of 
breath.  X-rays in October 1981 showed a marked deformity 
with hemithorax in the right lower lung field, fibrotic 
changes, and minimal basal pleural thickening.  A VA 
respiratory examination in September 1982 was notable for a 
slight diminution to percussion and questionable breath 
sounds on the right.

While the veteran claims to have been a cigarette smoker in 
service, there is no evidence to show what role, if any, his 
service incurred injury played in the development of 
emphysema or if the symptoms noted in service are related 
thereto.  As such, the current record does not include 
sufficient medical evidence to resolve the question of 
etiology of his emphysema apart from smoking.  The VCAA 
provides that a medical examination will be accorded to the 
claimant when such action is necessary to make a decision on 
the claim.  38 U.S.C.A § 5107A (West 2002).  Since VA may not 
rely upon its own unsubstantiated medical opinion in deciding 
claims, Colvin v. Derwinski, 1 Vet. App. 171 (1991), an 
opinion must be obtained on remand. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran is to be scheduled for a 
VA or fee basis respiratory examination 
by a pulmonologist.  The claims folders 
must be made available to the physician 
for review in conjunction with the 
examination.  A notation to the effect 
that the records were reviewed should be 
included in the examination report.  A 
complete history as all subjective 
complaints and objective findings should 
be reported.  The pulmonologist must 
provide an opinion as to whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that emphysema is related 
to service or any in-service event.  The 
opinion expressed may NOT take into 
account the veteran's reports of 
cigarette smoking in service.  If a 
relationship is found, but the examiner 
is unable to separate smoking from other 
causation factors in service, then that 
finding should be stated.  The physician 
must provide the complete rationale and 
medical basis for the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA or fee basis examination 
without good cause shown will have 
adverse effects on this claim.

4.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




